DETAILED ACTION
Status of the Application
This Office Action is the third action on the merits. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and request for consideration under after final consideration pilot program 2.0, filed 6/24/2022 in response to Office Action (final rejection) mailed 5/13/2022. 
Claims 1-6, 8-25 were previously pending with Claims 11-20 withdrawn from further consideration due to nonelection from a restriction requirement. With Applicant’s filing of 6/24/2022 Claim 1 is amended, Claims 8-9 are cancelled, and Claims 2-6, 10, and 21-25 are as previously presented. Presently Claims 1-6, 10-25 are pending and Claims 1-6, 10, and 21-25 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Pilot Program (AFCP) 2.0
Applicant’s request filed 6/24/2022 for entry into AFCP 2.0 is acknowledged, and is GRANTED.

Election/Restrictions
Claims 1-6, 10, and 21-25 are allowable. The restriction requirement between Group I (Claims 1-10 drawn to an apparatus) and Group II (Claims 11-20 drawn to a method), as set forth in the Office action mailed on 7/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Claims 11-20, directed to a method remains withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
This application is in condition for allowance except for the presence of Claims 111-20 directed to an apparatus non-elected without traverse.  Accordingly, Claims 11-20 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCEL Claims 11-20.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 6/24/2022, with respect to Claims 1-6, 10, and 21-25 have been fully considered and are persuasive. The prior art rejections of Claims 1-6, 10, and 21-25 are withdrawn. 

Allowable Subject Matter
Claims 1-6, 10, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited claim limitation that the interfacial material degrades during sintering, releasing the part precursor from the build plate, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-6, 10, and 21-25 are allowable as depending from an allowable base claim.
A close prior art reference of record Mok discloses an apparatus for producing a prototype by a hybrid additive and subtractive fabrication process, the apparatus comprising a head stock integrated with a build volume, material deposition head, a support material dispensing system, a subtractive machining head, and which is attached to the vertical axis drive to provide vertical movement. A build plate may be translated within the build volume to a position underneath the subtractive machining head. Mok discloses the material deposition head is configured to deposit the build material over the build plate, and discloses a thickness correction step may follow the deposition of materials in which a layer is milled to a required thickness and flatness. Mok further discloses a control system electrically connected to the material deposition head and the subtractive machining head. Mok does not disclose an interfacial material selected to retain a build material during build material manipulation, the interfacial material arranged on a surface of the build plate proximal the subtractive machining head. Mok does not disclose the claim limitation recited above.
A close prior art reference of record Crump discloses apparatus comprising a housing, a controller, a build chamber, a build platform, an x-y gantry, a material deposition head, and a subtractive machining head. The material deposition head may include a variety of different devices for depositing build material and interfacial material. The interfacial material provides good adhesion to the build material of the 3D models, and provides release mechanisms from underlying build plate and provides interlayer attachment to the build material. In operation, a layer of interfacial material is first deposited and a layer of build material is second deposited, thus the interfacial material may be between the build plate and the build material. The limitations for an interfacial material selected to retain a build material during build material manipulation and the interfacial material arranged on a surface of the build plate proximal the subtractive machining head are met. Crump further discloses the excess interfacial material may be subtractively removed by the planarizer. Crump does not disclose the claim limitation recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743